DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.  The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
2.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 5 2181, subsection l, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
  the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth  paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or 
    PNG
    media_image1.png
    11
    6
    media_image1.png
    Greyscale
'step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that use the word "means" or "step" but
are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) are: " means for applying, " means for determining ", and "means for performing" in claim 25.

Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
 

Claim Rejections - 35 USC 5 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
5. Claim 26 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention and thus fails as eligible subject matter. Claim 26 characterizes the invention as a 
    PNG
    media_image2.png
    11
    6
    media_image2.png
    Greyscale
computer-readable storage medium having instructions". A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals perse, which are not patentable under 35 U.S.C. 101. Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. The claim is considered to be broad enough to cover a transitory propagating signal that carries a programmed instruction set. Furthermore, even when the claim is directed to one of the four statutory categories of invention, the claim must not be wholly directed to subject matter encompassing a judicially recognized exception without a particular practical application. In the instant case, in addition to failing to fall within one of the four statutory categories of invention, the claim recites only instructions, i.e. an algorithm that is not limited to a particular practical application. It is suggested to add "non-transitory" to the claim.
Allowable Subject Matter
1. Claims 2-4, 6-7, 9, 12, 14, 16, 18-19, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 5, 8, 10-11, 13, 15, 17, 20, 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. (WO 2010/108287) in view of Hanabusa et al. (US 20180338046). 
Regarding claims 1 and 13, Luo discloses a method comprising: obtaining, by one or more processing circuits, a set of features characterizing a segment of inertial measurement unit (IMU) data generated by an IMU of an ear-wearable device (Paragraphs: 001, 008 and 0031: Luo discusses how a fall detection and notification using acceleration and activity sensors (i.e. inertial measurement unit) rely on monitoring the orientation and acceleration of the person and analyzing the monitored data to determine whether a fall has occurred; and how the detection of a fall also allows urgent contact or information transmission through the mobile device such as an ear hook over wireless communication network to alert a monitoring center to the fall); applying, by the one or more processing circuits, a machine learning model (MLM) that takes the features characterizing the segment of the IMU data as input (Claims 6 and 13-14: Luo discusses how a self-learning system allows the user or expert to adjust or optimize the expected correlation of physiological signal and activity signal, i.e. by processing a data using a machine learning model); determining, by the one or more processing circuits, based on output values produced by the MLM (Paragraph: 0077 and Claims 6, 13-14: Luo discusses how a data analysis or self-learning system allows the user or expert to adjust or optimize the expected correlation of physiological signal and activity signal, i.e. by processing output value using a machine learning model), 
LUO discloses the invention set forth above but does not specifically points out “whether a user of the ear-wearable device has potentially been subject to physical abuse; and performing, by the one or more processing circuits, an action in response to determining that the user of the ear-wearable device has potentially been subject to the type of physical abuse”
Hanabusa however discloses whether a user of the ear-wearable device has potentially been subject to physical abuse (Paragraphs: 0017 and 0041-0042: Hanabusa discusses how a portable Wireless Communications Device detecting an attack or area for any physical abuse); and performing, by the one or more processing circuits, an action in response to determining that the user of the ear-wearable device has potentially been subject to the type of physical abuse (Paragraphs: 0017 and 0042: Hanabusa discusses how a sudden motion triggers the portable wireless communications device to transmit alerts in a predefined manner such as message(s) and/or phone call(s) to certain phone number(s) and email(s) when an attack happens, i.e. an action in response to determining that the user of the ear-wearable device has potentially been subject to the type of physical abuse). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of LUO, and modify to determine whether a user of the ear-wearable device has potentially been subject to physical abuse; and performing, by the one or more processing circuits, an action in response to determining that the user of the ear-wearable device has potentially been subject to the type of physical abuse, as taught by Hanabusa, thus allowing to detect and reporting a crime using a portable wireless communications device, as discussed by Hanabusa. 
Regarding claims 25 and 26, Luo discloses a system comprising: means for obtaining a set of features characterizing a segment of inertial measurement unit (IMU) data generated by an IMU of an ear-wearable device (Paragraphs: 001, 008 and 0031: Luo discusses how a fall detection and notification using acceleration and activity sensors (i.e. inertial measurement unit) rely on monitoring the orientation and acceleration of the person and analyzing the monitored data to determine whether a fall has occurred; and how the detection of a fall also allows urgent contact or information transmission through the mobile device such as an ear hook over wireless communication network to alert a monitoring center to the fall); means for applying a machine learning model (MLM) that takes the features characterizing the segment of the IMU data as input (Claims 6 and 13-14: Luo discusses how a self-learning system allows the user or expert to adjust or optimize the expected correlation of physiological signal and activity signal, i.e. by processing a data using a machine learning model); means for determining, based on output values produced by the MLM (Paragraph: 0077 and Claims 6, 13-14: Luo discusses how a data analysis or self-learning system allows the user or expert to adjust or optimize the expected correlation of physiological signal and activity signal, i.e. by processing output value using a machine learning model), 
LUO discloses the invention set forth above but does not specifically points out “whether a user of the ear-wearable device has potentially been subject to a type of physical abuse in the plurality of the types of physical abuse; and means for performing an action in response to determining that the user of the ear-wearable device has potentially been subject to the type of physical abuse”  
Hanabusa however discloses whether a user of the ear-wearable device has potentially been subject to a type of physical abuse in the plurality of the types of physical abuse  (Paragraphs: 0017 and 0041-0042: Hanabusa discusses how a portable Wireless Communications Device detecting area for any physical abuse, i.e. from the plurality types of physical abuse); and performing, by the one or more processing circuits, an action in response to determining that the user of the ear-wearable device has potentially been subject to the type of physical abuse (Paragraphs: 0017 and 0042: Hanabusa discusses how a sudden motion triggers the portable wireless communications device to transmit alerts in a predefined manner such as message(s) and/or phone call(s) to certain phone number(s) and email(s) when an attack happens, i.e. an action in response to determining that the user of the ear-wearable device has potentially been subject to the type of physical abuse). 
Considering claims 5 and 17, Luo further discloses the method of claims 1 and 13, further comprising: obtaining, by the one or more processing circuits, the segment of IMU data from the ear-wearable device based on the segment of IMU data representing a level of acceleration above a predetermined threshold (Paragraphs: 0076, 0090 and 0125: Luo discusses how activity thresholds are set for activity detection using acceleration and position sensor).
Considering claims 8 and 20, Hanabusa discloses the method of claims 1 and 13, further comprising activating, by the one or more processing circuits, recording of sound by the ear-wearable device or another ear-wearable device of the user in response to determining that the user of the ear-wearable device has potentially been subject to physical abuse (Paragraphs: 0018 and 0037: After the triggering event is detected, a video is recorded).
Considering claims 10 and 22, Hanabusa discloses the system of claims 1 and 13, wherein the one or more processing circuits are further configured to: obtain location data for the ear-wearable device in response to determining that the user of the ear-wearable device has potentially been subject to physical abuse (Paragraphs: 0006, 0018 and 0023: location determination circuitry). 
Considering claims 11 and 23, Hanabusa discloses the method of claims 1 and 13, further comprising: obtaining, by the one or more processing circuits, a list of wireless communication identifiers of devices detected by the ear-wearable device or another ear-wearable device worn by the user in response to determining that the user of the ear-wearable device has potentially been subject to physical abuse (Paragraphs: 0017 and 0041-0042: Hanabusa discusses how a portable Wireless Communications Device detecting area for any physical abuse).  
Considering claim 15, Luo further discloses the system of claim 14, wherein the plurality of types of physical abuse include one or more of slapping, shaking, or throwing to a lower surface (Paragraphs: 008-0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              05/25/2022